TUTOR PERINI CORPORATION SECOND AMENDMENT THIS SECOND AMENDMENT (this “Amendment”) is entered into as of January13,2010 by and among TUTOR PERINI CORPORATION, a Massachusetts corporation f/k/a Perini Corporation (“Borrower”), with its chief executive office at 73Mt.Wayte Avenue,Framingham, Massachusetts 01701, the Guarantors party hereto, BANK OF AMERICA, N.A., as Administrative Agent (“Agent”), and the Lenders under the Credit Agreement, as defined below.Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement, as defined below. R E C I T A L
